Citation Nr: 9905114	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  98-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946.



This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Hearing loss disability has not been shown.

2.  Tinnitus has not been shown.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hearing 
loss disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.385 (1998).

2.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); 

Murphy v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza 
v. Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Veterans Appeals (Court) held that a well-grounded 
claim requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two.  In the 
instant case, the evidence does not demonstrate that either 
hearing loss (of such severity as to constitute a disability 
for VA purposes under 38 C.F.R. § 3.385) or tinnitus is 
currently, or has ever been, manifested.  Since service 
connection cannot be granted for a disability that is not 
shown to exist, the Board must accordingly find that a claim 
for service connection for any such disability is not well 
grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefor is not 
plausible and accordingly is not well grounded.  The Court, 
in a case in which a veteran sought service connection for 
hypertension, found that, "[b]ecause of the absence of any 
evidence of current hypertension....appellant's claim is not 
plausible and, therefore, not well grounded."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  See also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), and Caluza, supra.

In the instant case, the medical evidence is devoid of 
findings of hearing impairment of any type, to include 
hearing loss or tinnitus.  While the veteran has referred to 
treatment apparently beginning in 1992 for hearing 
impairment, the evidence does not show the nature or extent 
of any such impairment.  In addition, while the Board 
recognizes that he served as a pilot and flight instructor 
during World War II, and that such service may very well have 
resulted in prolonged noise 

exposure, the Board cannot, from that fact alone, assume that 
he now has hearing impairment.  In brief, the Board is faced 
with evidence of a nexus, but has no evidence of a current 
disability (or, for that matter, of an inservice disability; 
the veteran's January 1946 service separation examination 
shows that his hearing was rated as 15/15 for whispered 
voice, bilaterally, and that his ears were clinically 
evaluated as normal).

To reiterate, the evidence does not demonstrate that either 
hearing loss disability or tinnitus is currently manifested.  
Since, as previously discussed, service connection cannot be 
granted for a disease or disability that does not currently 
exist, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
either of these disorders could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  
The Board accordingly finds that the veteran's claims for 
service connection for hearing loss disability and tinnitus 
are not well grounded and are therefore denied, in accordance 
with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must also point out that its duty to 
assist the veteran in the development of his claim, as 
stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.



ORDER

A claim for service connection for hearing loss disability is 
not well grounded, and is accordingly denied.  A claim for 
service connection for tinnitus is not well grounded, and is 
accordingly denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

